UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-53600 Date of Report: September 6, 2010 CHINA YCT INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 65-2954561 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) c/o Shandong Spring Pharmaceutical Co., Ltd Economic Development Zone Gucheng Road Sichui County Shandong Province PR China (Address of principal executive offices) (Zip Code) 86-537-4268278 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01Changes in Registrant’s Certifying Accountant On September 6, 2010, the Registrant retained the firm of GZTY CPA Group, LLC to audit the Registrant’s financial statements for the fiscal year ended March 31, 2010.At no time during the past two fiscal years or any subsequent period did the Registrant consult with GZTY CPA Group, LLCregarding the application of accounting principles to a specified transaction, either completed or proposed, any issue relating to the financial statements of the Registrant, or the type of audit opinion that might be rendered for the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China YCT International Group, Inc. Dated:September 24, 2010 By: /s/ Yan Tinghe Yan Tinghe Chief Executive Officer
